AO 88B (Rev. 02/14) Subpoena to Produce Documents, Infonnation, or Objects or to Permit Inspection of Premises in a Civ,il Action (Page 2)

Civil Action No.

                                                               PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)       a412/zoz( .
         [tl I served the subpoena by delivering a copy to the named person as follows:                                     a+-
                l/_70() 1/JoocJ 'VG I1fy Dr l?a letqh I NC                                              Ll)¾-J ~,~.n~_pe_fb_o_n_
         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ on(date)                                                                   12[2csZ..l        ;or    .

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $
                ------------ - ·----------

My fees are$                                       for travel and $                                 for services, for a total of$             0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                      # ~                             server .s signature
                                                                                                                .


                    MAY 11 2021                                     //-. fllladtt,05 3:>S-0     7
                                                                                                 I
                                                                                                     Printed name and title




Additional information regarding attempted service, etc.:                                                GERALD M. BAKER, SHERIFF



                                                                                                                                     FILED
                                                                                                                                  MAY 1 7 2021
                                                                                                                              PETER A. MOORE, JR., CLERK
                                                                                                                              BYU S ~
                                                                                                                                    _~_COURT,
                                                                                                                                        _ _ DEP
                                                                                                                                              EDNC
                                                                                                                                                 OLK




                    Case 5:21-cv-00061-FL Document 44 Filed 05/17/21 Page 1 of 1
